Citation Nr: 1131045	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  07-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, including consideration for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office, which continued a 10 percent rating for right knee instability, continued a 10 percent rating for degenerative joint disease of the right knee, and continued a 20 percent rating for degenerative disc disease of the lumbar spine, and denied service connection for diabetes mellitus.  In February 2007, the Veteran filed a Notice of Disagreement (NOD) challenging only the 10 percent rating for instability of the right knee.  Additionally, in an April 2007 Statement, the Veteran's representative clarified that the Veteran's NOD was specifically limited to the right knee instability claim.  In June 2007, the Veteran was furnished a Statement of the Case, which addressed only the issue of entitlement to an increased rating for right knee instability, currently evaluated at 10 percent disabling, and was furnished a Supplemental Statement of the Case on that same issue in March 2008.  The Veteran's claims file was transferred from the Manchester, New Hampshire Regional Office to the Columbia, South Carolina Regional Office (RO) in January 2008.

In a September 2008 rating decision, the RO granted the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a total joint arthroplasty of the right knee which necessitated convalescence beginning on July 22, 2008.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5055, based on a one-year period from September 1, 2008 through August 31, 2009, with the minimum 30 percent to be assigned on September 1, 2009, for the service-connected right knee degenerative joint disease, status post knee replacement.

In December 2008, the Veteran was furnished a Supplemental Statement of the Case, which addressed the issue of an evaluation in excess of 10 percent for the Veteran's right knee instability prior to July 22, 2008.  In February 2009, the Veteran's representative submitted a statement in lieu of a VA Form 646, which listed the right knee instability issue and made an argument specific to the right knee replacement and also indicated that the Veteran is currently unemployed.

In its November 2009 decision, the Board construed the February 2009 Statement as a timely filed Substantive Appeal with the issue of entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008.  The Board also accepted the February 2009 Statement as a timely NOD contesting the 30 percent rating assigned for the right knee degenerative joint disease, status post knee replacement, and was to include consideration of a TDIU rating based on that same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  After examining the evidence of record, the Board denied the Veteran's claim for entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008, and remanded the issue of entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, to include consideration of a TDIU.  The Board ordered the RO to inform the Veteran of the elements of a TDIU claim and to issue the Veteran a Statement of Case addressing both claims.  These claims were addressed by the RO in a December 2010 Supplemental Statement of the Case and are now before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease, status post right knee replacement, is manifested by swelling, pain, full extension and flexion ranging from 15 to 85 degrees.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are not demonstrated.

2.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities render him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.68, 3.321(b), 4.1-4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, including consideration of a total disability rating based on individual employability by letters dated January 2010 and March 2010.  A July 2010 letter provided the Veteran with the specific notice required by Dingess, supra.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains the Veteran's service treatment records and VA treatment records.  The Veteran was afforded a VA medical examination in connection with the claim.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its November 2009 remand has now been satisfactorily completed and substantially complied with.  This includes action to inform the Veteran of the elements of a claim for a TDIU rating under 38 C.F.R. § 4.16(a)-(b) and for the RO to consider the issue of entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, to include consideration of a TDIU rating.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

1.  Right Knee Degenerative Joint Disease Claim

A. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's right knee disability is currently evaluated as 30 percent disabling under Diagnostic Code 5055.  Under this code, prosthetic replacement of the knee is rated at 100 percent for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (for ankylosis of the knee), 5261 (for limitation of leg extension) and 5260 (for limitation of leg flexion).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under the provisions of Diagnostic Code 5256, pertaining to ankylosis of the knee, a 40 percent rating is assigned for ankylosis in flexion between 10 degrees and 20 degrees; a 50 percent rating is provided for ankylosis in flexion between 20 degrees and 45 degrees, and a maximum 60 percent rating is assigned for extremely unfavorable ankylosis, or ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5261, for limitation of leg flexion, a 40 percent rating is warranted when leg flexion is limited to 30 degrees and a maximum 50 percent rating is warranted when leg flexion is limited to 45 degrees.  38 C.F.R. 4.71a, Diagnostic Code 5261 (2010).

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Under Diagnostic Code 5262, pertaining to malunion of the tibia and fibula, a maximum 40 percent rating is assigned if there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

B. Recitation of Evidence

As stated above, in a September 2008 rating decision, the RO granted the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a total joint arthroplasty of the right knee which necessitated convalescence beginning on July 22, 2008.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on a one-year period from September 1, 2008 through August 31, 2009, with the minimum 30 percent to be assigned on September 1, 2009, for the service-connected right knee degenerative joint disease, status post knee replacement.  The Veteran, through his representative, appealed for a higher rating in February 2009.

The Veteran participated in a VA examination in March 2008 whereby the Veteran complained of increased pain and arthritis in his right knee.  The Veteran stated he was forced to retire from the U.S. Postal Service because of his service-connected right knee arthritis and that he was currently unemployed.  The Veteran reported his right knee arthritis affects the following activities of daily living-sleeping, dressing, bathing, toileting and food preparation.

The VA examiner noted that the Veteran was scheduled for surgery on July 22, 2008 whereby the Veteran was to undergo a total right knee replacement.  The VA examiner also noted the Veteran's range of motion of the right knee extension lacks 20 degrees to midline with pain, flexion with 20 degrees to 90 degrees with pain.  An x-ray of the Veteran's right knee revealed moderate to severe degenerative changes with moderate swelling.  Accordingly, the VA examiner diagnosed the Veteran with moderate to severe degenerative joint disease of the right knee and right medial meniscal derangement with instability.

A June 2008 VA treatment record indicates the Veteran's right knee range of motion to be from 5 degrees to 95 degrees with medial joint line tenderness.  X-rays taken of the Veteran's right knee demonstrated varus gonarthrosis with tricompartmental degenerative changes.  Based on the physical examination and x-rays of the Veteran's right knee, the Veteran was diagnosed with right knee degenerative joint disease.

A July 2008 VA treatment record indicates the Veteran underwent right knee replacement surgery on July 22, 2008.  Post-operative x-rays taken of the Veteran's right knee revealed total knee prosthesis in place and in good anatomic position with no additional findings.

An October 2008 VA treatment record indicates the Veteran was experiencing right knee pain at night.  The Veteran's right knee range of motion was from 10 degrees to 100 degrees, which was noted to be better than the range of motion on the Veteran's left knee.  There was no evidence of infection of the right knee and the surgical wound was noted to be well-healed.

A January 2009 VA treatment record reveals the Veteran complained of some quad pain with extreme knee flexion, but otherwise did not complain of any right knee pain.  The examiner noted mild quad atrophy, but otherwise no edema on the Veteran's lower right leg.  Furthermore, a March 2010 VA treatment record indicates the Veteran complained of bilateral knee pain with his right knee pain being worse than his left knee pain.

In a March 2010 Statement, the Veteran reported he has experienced constant right knee swelling since his right knee replacement surgery.  The Veteran also reported he cannot take long walks because his legs ache so much that he must go home and take medicine for the pain.

The Veteran participated in another VA examination in October 2010.  The Veteran reported having pain in both legs and his knees get stiff in cold weather.  The Veteran further reported he takes ibuprofen for the pain, which helps him.  The Veteran also stated that as a result of the arthroplasties in both knees, his ability to kneel, bend and "do stuff" has decreased.  The Veteran reported he uses a cane or walking stick when ambulating; however, he did not use a walking aid during the examination.

A physical examination of the Veteran's right knee revealed the Veteran has an active range of motion from 15 degrees to 85 degrees.  It was also noted the Veteran was stable to varus and valgus and there was no crepitus in the right knee; however, there was some tenderness over his medial joint line.  This range of motion remained unchanged with repetition and time although there was pain at the end ranges of motion.  X-rays of the Veteran's right knee revealed total knee arthroplasty components with good positioning and alignment with no fractures.  Based on the physical examination and x-rays taken of the Veteran's right knee and after reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with total knee arthroplasty of the right knee.

C. Analysis

As the above evidence reflects, during the period in question (July 22, 2008 to the present), the residuals of the total knee replacement of the Veteran's right knee has been manifested by a range of motion between 10 and 15 degrees of extension to 85 to 100 degrees of flexion with pain at times and without instability and/or evidence of weakness.  Such symptomatology approximates less than an intermediate degree of residual weakness, pain, or limitation of motion due to residuals of a right total knee replacement, under Diagnostic Code 5055.  Similarly, a higher rating is not warranted under Diagnostic Codes 5256 and 5262, as the Veteran's right knee is neither ankylosed nor is there evidence of nonunion of the left tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

A 60 percent rating is thus not warranted under Diagnostic Code 5055, as the evidence from the January 2009 VA treatment record and October 2010 VA examination fail to show chronic residuals consisting of severe painful motion or weakness in the affected extremity as shown on objective testing, which was negative for severe instability, and/or weakness or fatigability and only noted some quad pain with extreme knee flexion up to the noncompensable level of 85 degrees.  Even taking into consideration the pain, the Veteran's extension is at most limited to 15 degrees, which would equate at most to a 20 percent rating under Diagnostic Code 5261.  Thus, a rating in excess of the current 30 percent disabling is not warranted under Diagnostic Codes 5256, 5260 and 5261.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement.  In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee degenerative joint disease, status post right knee replacement.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

2.  TDIU Claim

A. Legal Criteria

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) as provided in 38 C.F.R. § 4.16(a), the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if there is two or more disabilities, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; and, disabilities affecting a single body system such as the orthopedic system.  Id.

Even if the ratings for a veteran's disability fail to meet the first two objective bases upon which a total disability rating for compensation purposes may be established, the veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

B. Recitation of Evidence

On the Veteran's August 2009 VA Form 21-8940, the Veteran reported he last worked full-time for the U.S. Postal Service in March 2007 and that he completed high school.  The Veteran indicated that he left his job because of his service-connected left and right knee conditions and lumbar spine degenerative disc disease disabilities.  The Veteran also indicated that these service-connected disabilities are preventing him from securing any substantially gainful employment.  The Veteran further indicated he had tried to obtain employment since becoming too disabled to work by submitting an employment application with Wal-Mart in June 2010.

The Veteran participated in a VA examination in October 2010.  The Veteran's left knee, right knee and lumbar spine were examined by the VA examiner.  The physical examination results, x-ray results and diagnosis of the Veteran's right knee condition are detailed above.  As for the Veteran's left knee, the Veteran reported he fell on his left knee in service and tore his medial meniscus and had issues with his left knee since leaving service.  The Veteran also stated that his right knee condition developed because of his overuse of that knee as a result of his left knee problems.  The Veteran had a total left knee replacement in 2002.  The Veteran reported that he experiences pain on a daily basis in both his back and his legs.  The Veteran stated he worked for the U.S. Postal Service until 2007 and is now retired.

With regard to the Veteran's lumbar spine, the Veteran reported wearing a back brace and that he has problems lifting over 10 pounds.  The Veteran also reported he has experienced pain in his lower back for the past five years and the pain has gotten worse in the last two years.  The Veteran stated he uses a transcutaneous electrical nerve stimulation (TENS) device for his lower back pain.  The Veteran also stated that his low back pain affects how he walks and that he can only walk 200 yards.  The Veteran reported no radiating pain into his right lateral leg and that he has not had any incapacitating episodes.  The Veteran reported taking ibuprofen to treat is left knee and lower back pain.

Upon examination, the VA examiner noted the Veteran's left knee range of motion to be from 10 degrees to 70 degrees and there was no tenderness or crepitus.  As for his lumbar spine, the Veteran's range of motion was noted to be from zero to 45 degrees with lateral bending and rotation to five degrees.  The Veteran scored a five out of five in bilateral lower extremity strength and his sensation was intact and equal bilaterally.  The above ranges of motion remained unchanged with repetition and time and there was pain at the end ranges of motion.  The Veteran's gait was noted to be normal and he had normal reflexes with no tenderness in the paraspinal musculature or spasm.  X-rays taken of the Veteran's left knee showed total knee arthroplasty components with good positioning and alignment with no fracture.  X-rays of the Veteran's lumbar spine showed degenerative joint disease and arthrosis at multiple levels with bridging osteophytes at multiple levels consistent with diffuse idiopathic skeletal hyperostosis or ankylosing spondylitis.

Based on the foregoing physical examination and x-ray results and after reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with total knee arthroplasty of the left knee and low back pain with multi-level degenerative changes and evidence of a possible inflammatory arthritis such as ankylosing spondylitis or diffuse idiopathic skeletal hyperostosis as there are bridging osteophytes present.  Based on these diagnoses, the VA examiner opined that the Veteran could not do manual labor or heavy lifting occupations.  However, the VA examiner further opined that there is no reason why the Veteran could not work at a sedentary job in an office.

C. Analysis

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to the effect of his service-connected disabilities, namely the right knee and left knee conditions and lumbar spine degenerative disc disease disability.

In this case, the evidence shows that the Veteran is not working and has a combined rating of 70 percent for his service-connected disabilities.  As the Veteran's service-connected residuals of a total left knee replacement (rated 30 percent), right knee instability (rated 10 percent) and right knee degenerative joint disease, status post right knee replacement (rated 30 percent) are of common etiology, the combined rating for which is 50 percent, he now meets the minimum schedular requirements under 38 C.F.R. § 4.16(a), as having at least one disability ratable at 40 percent or higher and sufficient additional service-connected disabilities to bring the combined rating to 70 percent, for purposes of entitlement to a TDIU.  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  38 C.F.R. §§ 4.16(a), 4.19.

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected disabilities, when considered in association with his educational attainment and occupational background, do not render him unable to secure or follow a substantially gainful occupation.  

Even if the Veteran is unable to engage in manual labor and heavy lifting activities due to his service-connected disabilities, there is no evidence showing he is unable to sustain gainful employment in a sedentary job.  The October 2010 VA examiner specifically commented on the Veteran's physical limitations regarding manual labor and heavy lifting; however, he also noted that the Veteran was able to physically engage in sedentary occupational activities.

The Board is not refuting the Veteran's physical limitations as reflected in the medical evidence of record or his own contentions that his service-connected disabilities affected his ability to maintain his job at the U.S. Postal Service.  However, the simple fact that a Veteran is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra. 

Consequently, the Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone are of such severity as to prevent him for securing or following a substantially gainful occupation and so this case does not warrant a TDIU rating.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

1.  A rating in excess of 30 percent for residuals of a total knee replacement, right knee, is denied.

2.  A total rating based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


